Miscellaneous Communication
The instant application has indicia of being both a utility application under 35 U.S.C. 111 and of being a reissue application under 35 U.S.C. 251.  In the interest of moving prosecution forward and ensuring that the examination of the application is treated under the correct statute, applicant is given an opportunity to clarify the record.
Applicant is invited to clarify, on the record, whether this application should be considered a continuation under 35 U.S.C. 111 of reissue application number 14/989,218 (i.e., a Bauman-type continuation application) or if it should be considered a 35 U.S.C. 251 reissue continuation of reissue application number 14/989,218. See MPEP 1451.
Should applicant state this application is to be treated as a continuation of the reissue under 111, applicant is invited to ensure the application in its entirety, is in proper order as a 111 utility application (as necessary, correct filing fees for utility application, correct amendment format under 37 CFR 1.121 for utility non-reissue, correct format of specification and/or drawings, correct filing receipt, correct priority information on the oath/declaration, specification and/or ADS as appropriate, etc.).  Furthermore, applicant is cautioned that if the application is treated under 35 U.S.C. 111 as a continuation of the reissue application, the original patent would be available as prior art under 35 U.S.C. 102 (b).  See In re Bauman, 683 F.2d 405, 214 USPQ 585 (CCPA 1982).
	Should applicant state this application is to be treated as a continuation reissue under 251, applicant should file a petition under 37 C.F.R. 1.181 to invoke supervisory review to have the examiner treat the application as a continuation reissue under 35 U.S.C 251.  Applicant should point out in the petition what, in the record, supports the filing as a reissue under 251.  In order for the petition to be granted, applicant should ensure the application in its entirety, is in proper 
If a response is not filed within 30 days, the case will be treated as a Bauman utility application.   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is (571)272-0894.  The examiner can normally be reached on M-H 6:30-4:30 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, either Timothy Speer or Jean Witz, can be reached on 571-272-8385 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Reexamination Specialist
CRU-3991

Conferees:

/Dwayne Jones/
Patent Reexamination Specialist
CRU-3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU-3991